DETAILED ACTION
Claims 1-20 are pending in this action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/8/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.

Allowable Subject Matter
Claims 6 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 7, 8 and 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Jin et al. (CN 108345808 A) [hereinafter “Jin”] in view of Bonajoe et al. (CN 1790290 B) [hereinafter “Bonajoe”].

As per claim 1, Jin teaches a method of operating a memory device, comprising: monitoring a predefined event associated with the memory device (Abstract, monitoring number of non-matching hacker attempts to access nonvolatile memory device), the predefined event including one or more operating parameters of the memory device, one or more commands directed to the memory device, or both (Abstract, commands are monitored against potential hacker) also (Page 12, Para. 12 – Page 13, Para. 1 monitoring commands includes monitoring operational parameters like voltage); determining that the predefined event satisfies a threshold (Abstract, determining that the non-matching of the command and address exceeds an number of times); and temporarily disabling a circuit configured to access a memory cell array of the memory device (Abstract, disabling operation of a non-volatile memory device until the recovery code is applied see Page 11, Para. 13 – operation of non-volatile memory device is disabled until recovery path is connected) based on the determination (Abstract, based 
	Jin does not explicitly teach the nonvolatile memory device comprising a fuse array. Bonajoe teaches the nonvolatile memory device comprising a fuse array ([0026], nonvolatile storage element can comprise many type non-volatile memories including electronically programmable fuse (eFuse) which can be an array of fuses see [0028]). 
	At the time of filing, it would have been obvious to one of ordinary skill in the art to combine Jin with the teachings of Bonajoe, the nonvolatile memory device comprising a fuse array, to provide manufacturers the ability to hardcode certain operations and disable others in particular memory devices with particular components like fuse arrays.
  
As per claim 2, the combination of Jin and Bonajoe teaches the method of claim 1, further comprising: storing a quantity of one or more instances of the predefined event in the memory device based on monitoring the predefined event (Jin; Page 16, Para. 9, counting, i.e. monitoring and storing, the number of times an access sequence does not match a standard sequence).

As per claim 3, the combination of Jin and Bonajoe teaches the method of claim 2, further comprising: comparing the stored quantity of one or more instances with the 

As per claim 7, the combination of Jin and Bonajoe teaches the method of claim 1, wherein: the predefined event corresponds to a specific sequence of commands directed to the memory device (Jin; Abstract, access sequence with command and addresses is the event that is counted and compared) see also (Jin; Page 13, Para. 1-3, multiple commands can be included in an operation further including multiple control signals); and the threshold comprises one or more instances of the specific sequence of commands (Jin; Abstract; counting the access sequences that are non-matching).

As per claim 8, the combination of Jin and Bonajoe teaches the method of claim 1, wherein: the predefined event corresponds to a voltage supplied to the memory device exceeding a portion of an operating voltage of the memory device (Bonajoe; [0061], measuring of device setting or parameter and comparing with normal operating range – example is for temperature but invention includes measuring and adjusting device voltage, frequency, current, temperature, etc.); and the threshold comprises a fixed duration for the voltage exceeding the portion of the operating voltage (Bonajoe; [0059]-[0060], measuring voltage as a device parameter that has deteriorated – the specific example given is temperature moving out of normal range for a given amount of time, 

As per claim 10, the substance of the claimed invention is identical or substantially similar to that of claim 1. Accordingly, this claim is rejected under the same rationale.

As per claim 11, the combination of Jin and Bonajoe teaches the memory device of claim 10, further comprising: one or more registers to store a quantity of one or more instances of the predefined event (Bonajoe; [0011], device registers for use in storing any type of temporary value which can be used for the count described in Jin see Abstract which is using a well-known storage location for temporary calculations) or a quantity of clock cycles in response to an instance of the predefined event (Claim interpretation – this is an optional limitation however would be taught by the Kraus reference see below).

As per claim 12, the combination of Jin and Bonajoe teaches the memory device of claim 10, wherein the access control module is configured to compare the stored quantity of one or more instances of the predefined event (Jin; Abstract, stored count of unmatched command sequence is compared with the “certain times” threshold) or the stored quantity of clock cycles with the threshold (Claim interpretation – this is an optional limitation however would be taught by the Kraus reference see below).

also (Jin; Page 12, Para. 12 – Page 13, Para. 1 monitoring commands includes monitoring operational parameters like voltage).

Claims 4, 5, 9, 14-16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Jin and Bonajoe in view of Kraus et al. (US PGPUB No. 2020/0285737) [hereinafter “Kraus”].

As per claim 4, the combination of Jin and Bonajoe teaches the method of claim 1.
The combination of Jin and Bonajoe does not explicitly teach counting a quantity of clock cycles in response to an instance of the predefined event; and storing the quantity of clock cycles in the memory device.  Kraus teaches counting a quantity of clock cycles in response to an instance of the predefined event ([0149], counting clock cycles when first instance of predefined event occurs up until end of predefined sequence of events – though not required by the claim language, the predefined sequence of events can also be seen as a unit and the threshold can be seen as a maximum length of time for the sequent of events); and storing the quantity of clock cycles in the memory device ([0140], all the metrics are stored in vector space and calculated into scores).


As per claim 5, the combination of Jin, Bonajoe and Kraus teaches the method of claim 4, further comprising: comparing the stored quantity of clock cycles with the threshold (Kraus; [0149], code has a maximum time allowed between specified series of events); and determining the quantity of clock cycles is greater than or equal to the threshold (Kraus; [0149], code compares measured time with MAX time).

As per claim 9, the combination of Jin and Bonajoe teaches the method of claim 1, wherein: the predefined event comprises a command directed to the memory device (Jin; Page 13, Para. 2, command directed at memory, ex. D-CMD includes verify, read and erase commands).
The combination of Jin and Bonajoe does not explicitly teach the threshold comprises a fixed duration after the command is executed by the memory device. Kraus teaches the threshold comprises a fixed duration after the command is executed by the memory device ([0149], sequence of events with an allowed time span between each event – meaning each time span will be after a subset of the sequence of events – wherein the events can be an access attempt, i.e. write/read, etc. which is a command).


As per claim 14, Jin teaches a method of operating a memory device, comprising: monitoring a predefined event associated with the memory device (Abstract, monitoring number of non-matching hacker attempts to access nonvolatile memory device), the predefined event including one or more operating parameters of the memory device, one or more commands directed to the memory device, or both (Abstract, commands are monitored against potential hacker) also (Page 12, Para. 12 – Page 13, Para. 1 monitoring commands includes monitoring operational parameters like voltage); determining that the predefined event satisfies a threshold (Abstract, determining that the non-matching of the command and address exceeds an number of times); and temporarily disabling a circuit configured to access a memory cell array of the memory device (Abstract, disabling operation of a non-volatile memory device until the recovery code is applied see Page 11, Para. 13 – operation of non-volatile memory device is disabled until recovery path is connected) based on the determination (Abstract, based on the non-matching of the command an access sequence a set number of times, i.e. threshold) while continuing to operate the memory device such that the memory device can receive one or more commands (Fig. 11 and Page 11, Para. 9, control circuit of non-volatile memory device includes a command decoder that still receives commands 
	Jin does not explicitly teach the nonvolatile memory device comprising a fuse array. Bonajoe teaches the nonvolatile memory device comprising a fuse array ([0026], nonvolatile storage element can comprise many type non-volatile memories including electronically programmable fuse (eFuse) which can be an array of fuses see [0028]). 
At the time of filing, it would have been obvious to one of ordinary skill in the art to combine Jin with the teachings of Bonajoe, the nonvolatile memory device comprising a fuse array, to provide manufacturers the ability to hardcode certain operations and disable others in particular memory devices with particular components like fuse arrays.
The combination of Jin and Bonajoe does not explicitly teach counting a quantity of clock cycles in response to an occurrence of the predefined event; and determining that a fixed duration has lapsed after the occurrence of the predefined event based on counting the quantity of clock cycles. Kraus teaches counting a quantity of clock cycles in response to an occurrence of the predefined event ([0151], counting time after occurrence of first instance of event until MAX time span – used to determine anomaly see [0153]); and determining that a fixed duration has lapsed after the occurrence of the predefined event based on counting the quantity of clock cycles ([0175], mitigation if anomaly detected, i.e. MAX time span reached, including denying access to system which includes memory).
	At the time of filing, it would have been obvious to one of ordinary skill in the art to combine Jin and Bonajoe with the teachings of Kraus, counting a quantity of clock cycles in response to an occurrence of the predefined event; determining that a fixed 

As per claim 15, the combination of Jin, Bonajoe and Kraus teaches the method of claim 14, wherein the predefined event corresponds to a voltage supplied to the memory device exceeding a portion of an operating voltage of the memory device (Bonajoe; [0061], measuring of device setting or parameter and comparing with normal operating range – example is for temperature but invention includes measuring and adjusting device voltage, frequency, current, temperature, etc.).

As per claim 16, the combination of Jin, Bonajoe and Kraus teaches the method of claim 14, wherein the predefined event corresponds to a specific sequence of commands directed to the memory device (Jin; Abstract, access sequence with command and addresses is the event that is counted and compared) see also (Jin; Page 13, Para. 1-3, multiple commands can be included in an operation further including multiple control signals) see also (Kraus; Abstract, detecting sequences of events that can indicate attack or anomaly which includes access “commands” see [0114]).

As per claim 18, the combination of Jin, Bonajoe and Kraus teaches the method of claim 14, wherein the predefined event corresponds to a combination of a subset of the one or more commands (Kraus; [0127], specified sequence of events that is deemed an see [0114]-[0117]) see also (Jin; Page 13, Para. 2, command can be a combination of commands which can also be interpreted as a sequence of commands, ex. D-CMD includes verify, read and erase commands) and a predetermined time span after completing the subset of the one or more commands (Kraus; [0149], sequence of events with an allowed time span between each event – meaning each time span will be after a subset of the sequence of events – wherein the events can be an access attempt, i.e. write/read, etc. which is a command).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Jin, Bonajoe, and Kraus in view of Foster et al. (US Patent No. 5,652,890) [hereinafter “Foster”].

As per claim 17, the combination of Jin, Bonajoe and Kraus teaches the method of claim 14.
The combination of Jin, Bonajoe and Kraus does not explicitly teach wherein the predefined event corresponds to a command that programs a mode register of the memory device. Foster teaches wherein the predefined event corresponds to a command that programs a mode register of the memory device (Col. 8 lines 13-16, detecting any prohibited access to register, flag or memory address – which includes the mentioned “mode register” see Col. 8, lines 5-7).
At the time of filing, it would have been obvious to one of ordinary skill in the art to combine Jin, Bonajoe and Kraus with the teachings of Foster, wherein the predefined .

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Jin, Bonajoe and Kraus in view of Jamieson et al. (US PGPUB No. 2007/0039060) [hereinafter “Jamieson”].

As per claim 19, the combination of Jin, Bonajoe and Kraus teaches the method of claim 14.
The combination of Jin, Bonajoe and Kraus does not explicitly teach wherein disabling the circuit of the memory device allows reading the fuse array of the memory device. Jamieson teaches wherein disabling the circuit of the memory device allows reading the fuse array of the memory device ([0031], programmable read-protection fuse which prevent reading of the fuse array when enabled and allows reading of the fuse array when disabled).
At the time of filing, it would have been obvious to one of ordinary skill in the art to combine Jin, Bonajoe and Kraus with the teachings of Jamieson, wherein disabling the circuit of the memory device allows reading the fuse array of the memory device, to protect the fuse array from undesired reads when necessary but still allow full functionality when necessary.

Response to Arguments
Applicant’s arguments with respect to rejection of claims 1-5 and 7-19 under 35 U.S.C. 103 have been fully considered but are moot because new grounds of rejection and new prior art references have been applied. Specifically the cited prior art references, Jin and Bonajoe, has been introduced to teach the recited features of the independent claims including “temporarily disabling a circuit configured to access a fuse array of the memory device based on the determination while continuing to operate the memory device such that the memory device can receive one or more commands” as recited in independent claims 1 and 14 and similarly “temporarily disabling the circuit when the predefined event associated with the memory device satisfies the threshold while the memory device operates to receive one or more commands” as recited in claim 10.

Examiner notes that claims 8 and 9 have been withdrawn from the indicated allowable subject matter in light of the new rejections and references; claims 6 and 20 remain allowable subject matter. To expedite prosecution, Examiner is open to conducting an interview to discuss claim amendments to overcome the current rejection and/or place the application in condition for allowance.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Argoeti et al. (US PGPUB No. 2020/0274894), Jiang et al. (US PGPUB No. 2020/0334064), Senoo et al. (US PGPUB No. 2019/0237148), Bovenzi et al. ("Towards identifying OS-level anomalies to detect application software failures", .

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER C SHAW whose telephone number is (571)270-7179.  The examiner can normally be reached on Max Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Colin can be reached on 571-272-3862.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.